Simmons Bedding Company Obtains Extensions of Current Forbearance Periods to September 11, 2009 ATLANTA, August 28, 2009 – Simmons Bedding Company (“Simmons Bedding”), a subsidiary of Simmons Company (“Simmons” or the “Company”) and a leading manufacturer of premium-branded bedding products, today announced that it has reached agreements with the majority of its senior bank lenders and the majority of the holders of its $200.0 million 7.875% senior subordinated notes to extend their forbearance periods from August 31, 2009 to September 11, 2009. About Simmons Bedding Company Atlanta-based Simmons Bedding Company is one of the world's largest mattress manufacturers, manufacturing and marketing a broad range of products including Beautyrest®, Beautyrest Black®, Beautyrest Studio™, BeautySleep®, ComforPedic by Simmons™, Natural Care® and Beautyrest Beginnings™. Simmons Bedding operates 19 conventional bedding manufacturing facilities and two juvenile bedding manufacturing facilities across the United States, Canada and Puerto Rico. Simmons Bedding also serves as a key supplier of beds to many of the world’s leading hotel groups and resort properties. Simmons Bedding is committed to developing superior mattresses and promoting a higher quality sleep for consumers around the world. For more information, visit the Company's website at www.simmons.com. “Safe Harbor” Statement under Private Securities Litigation Reform Act of 1995:
